The opinion of the court was delivered by
Redfield, J.
The contract between the plaintiff and Ballard is not under seal, and is very inartificially drawn. But Ballard agrees to pay the plaintiff certain rent for the use of the plaintiff’s farm and stock for one year, and leave the stock, and wood, and grain on the farm, in a specified condition. The contract is signed by the plaintiff, and at the bottom is a memorandum in these words: “ Por the payment of said contract being fulfilled on the part of said J. N. Ballard, we the undersigned will become responsible,” which is signed by Ballard and the other two defendants. Blake and Baker are not named in the body of the contract. Ballard having accepted the contract, which recited certain stipulations, to be performed by him, and having entered into possession under such contract, would be bound by the terms there recited. But Blake and Baker were not parties to the contract; no consideration moved between them and the plaintiff, and they are bound only by the terms of the memorandum by them signed. In that, they engage that the contract shall be performed “ on the part of said Ballard.” This is an independent guaranty, collateral to the principal contract, and does not render Blake and Baker joint contractors with Ballard.
*418■Tbe judgment, therefore, of the county court as- to Blake and Baker, is i everscd, and judgment that they recover their cost; and affirmed as to Ballard.